49 So. 3d 1287 (2010)
Ryan NEWBERRY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-3385.
District Court of Appeal of Florida, Third District.
December 29, 2010.
Carlos J. Martinez, Public Defender, and Melissa C. Del Valle, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Jill D. Kramer, Assistant Attorney General, for appellee.
Before WELLS, SHEPHERD, and SUAREZ, JJ.
WELLS, Judge.
We affirm Ryan Newberry's convictions for burglary of an unoccupied conveyance and grand theft third degree finding no error in the trial court's denial of his motion for judgment of acquittal. However, we decline, without prejudice, to address Newberry's ineffective assistance of counsel claim regarding display of his arms during trial to establish that he had no tattoos. See Blanco v. Wainwright, 507 So. 2d 1377, 1384 (Fla.1987) ("Generally, ineffective assistance of trial counsel will *1288 not be cognizable on direct appeal ... [although t]here are rare exceptions where... the ineffectiveness is apparent on the face of the record and it would be a waste of judicial resources to require the trial court to address the issue."); Rios v. State, 730 So. 2d 831, 832 (Fla. 3d DCA 1999) (acknowledging "that ineffective assistance of counsel is ordinarily not cognizable on direct appeal" and "the limited exception to this general rule, [where] both the deficient performance of counsel and the prejudice to the defendant are apparent on the face of the record").
Affirmed.